TITAN INTERNATIONAL, INC. December 14, 2009 Rufus Decker Accounting Branch Chief United States Securities and Exchange Commission Washington, D.C. 20549-7010 RE: Titan International, Inc. Form 10-K for the fiscal year ended December 31, 2008 Forms 10-Q for the Periods Ended March 31, 2009, June 30, 2009 and September 30, 2009 Definitive Proxy Statement on Schedule 14A filed March 30, 2009 File No. 1-12936 Dear Mr. Decker, We have received your faxed letter dated December 1, 2009, regarding the review of the above mentioned filings of Titan International, Inc. (the Company).Please see the attached Exhibit A for the Company’s responses to your letter. In connection with our response to the Comment Letter, the Company hereby acknowledges that: · the Company is responsible for the adequacy and accuracy of the disclosure in the filings; · staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and · the Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Please do not hesitate to contact Kent Hackamack at 217-221-4330 or Cheri Holley at 217-221-4484 if you have any questions concerning the Company’s response. Sincerely, /s/ Kent W. Hackamack /s/ Cheri T. Holley Kent W. Hackamack Cheri T. Holley Vice President of Finance and Treasurer Vice President, Secretary and General Counsel EXHIBIT A – COMMENTS & RESPONSES FORM 10-K FOR THE YEAR ENDED DECEMBER 31, 2008 Item 1. Business, page 1 1. Item 101(a) of Regulation S-K requires a general description of how your business has developed during the last five fiscal years, including, but not limited to, information about the year and form of organization as well as the nature and results of any material merger, consolidation or acquisition of, or by, a registrant or any of its significant subsidiaries.In future filings, please consider providing a brief narrative of your corporate history in the introductory paragraph of your business disclosure, which should also highlight material business developments (for example we note disclosure about the OTR tire assets of Continental Tire North America, Inc., and The Goodyear North American farm tire asset acquisition). Response to comment 1: In future filings, Titan International, Inc. (Titan or the Company) will provide additional information regarding the development of the company.The business disclosure for the December 31, 2009, Annual Report on Form 10-K would include the following disclosure: Titan traces its roots to the Electric Wheel Company in Quincy, Illinois, which was founded in 1890.The Company was incorporated in 1983.The Company has grown through two major asset acquisitions in recent years.In 2005, Titan Tire Corporation, a subsidiary of the Company, acquired The Goodyear Tire & Rubber Company’s North American farm tire assets.In 2006, Titan Tire Corporation of Bryan, a subsidiary of the Company, acquired the off-the-road (OTR) tire assets of Continental Tire North America, Inc.These asset acquisitions have allowed Titan to achieve higher sales levels and enhance product offering in the Company’s target markets. 2. On page 3, you identify the U.S. Government as one of your core long-term customers.If a material portion of your business may be subject to renegotiation of profits or termination of contracts or subcontractsat the election of the U.S. Government, please revise your disclosure in future filings to include information required to be disclosed in accordance with Item 101(c)(1)(ix) of Regulation S-K, to the extent that such information is material. Response to comment 2: The Company has had a long-term relationship with the U.S. Government; however, the U.S. Government is not a material portion of total Titan sales.In future filings, the Company will remove the U.S. Government from the list of core customers. Patents, Trademarks, and Royalties, page 7 3. Please file the license agreement with The Goodyear Tire & Rubber Company as an exhibit with your next annual report. Response to comment 3: The reason that the license agreement with The Goodyear Tire & Rubber Company (Goodyear) is not an exhibit is due to the fact that the agreement contains extensive confidential and proprietary information that is not public information.If the information were to be made public, it would do harm to both Goodyear and the Company. A - 1 Research, Development and Engineering, page 7 4. We note that your disclosure lacks information about the estimated amount spent during each of the last three fiscal years on company-sponsored research and development activities determined in accordance with generally accepted accounting principles.To the extent material, in future filings please revise your disclosure to comply with Item 101(c)(1)(xi) of Regulation S-K. Response to comment 4: The Company disclosed research and development expenses in Note 1 of the Notes to Consolidated Financial Statements in the Company’s 2008 Annual Report on Form 10-K.In future filings, the Company will also include this information in the Research, Development and Engineering section of Item 1.
